Case: 1:17-md-02804-DAP Doc #: 1205 Filed: 12/20/18 1 of 2. PageID #: 29106




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í71)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,200 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                  Dec 20, 2018
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1205 Filed: 12/20/18 2 of 2. PageID #: 29107




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí71 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


INDIANA NORTHERN

                                   Upland Indiana Town of v. AmerisourceBergen Drug
  INN        1       18í00395      Corporation et al
                                   Huntington Indiana City of v. AmerisourceBergen Drug
  INN        1       18í00399      Corporation et al
                                   Starke County Indiana v. AmerisourceBergen Drug
  INN        3       18í00970      Corporation et al

KENTUCKY EASTERN

  KYE        5       18í00627      City of Winchester et al v. Purdue Pharma L.P. et al
  KYE        5       18í00629      W.E. v. Purdue Pharma L.P. et al

NEVADA

  NV         3       18í00572      Yerington Paiute Tribe v. Purdue Pharma L.P. et al

WEST VIRGINIA SOUTHERN

                                   The City of Kenova, West Virginia v.
  WVS        2       18í01472      AmerisourceBergen Drug Corporation et al
